Title: From Thomas Jefferson to Albert Gallatin, 31 December 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Dec. 31. 06.
                        
                        I think the keeper of lighthouses should be dismissed for small degrees of remisness, because of the
                            calamities which even these produce, & that the opinion of Colo. Newton in this case is of sufficient authority for the
                            removal of the present keeper.
                        
                            Th: Jefferson
                     
                        
                    